EXHIBIT 10.19

 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT, is entered into as of November 3, 2003, by and
between BELVEDERE TRUST MORTGAGE CORPORATION, a Maryland corporation
(hereinafter referred to as the “Company”), and BT MANAGEMENT COMPANY, LLC, a
Delaware limited liability company (hereinafter referred to as the “Manager”),
with respect to the following:

 

W I T N E S S E T H:

 

WHEREAS, the Company intends to engage in the business of investing in mortgage
securities (“Mortgage Securities”) and mortgage loans (“Mortgage Loans”)
(collectively, “Mortgage Assets”) and to qualify for the tax benefits accorded
to a real estate investment trust (“REIT”) by Sections 856 through 860 of the
Internal Revenue Code of 1986 (“Code”), as amended; and

 

WHEREAS, the Company desires to retain the Manager to manage the assets of the
Company and to perform administrative services for the Company in the manner and
on the terms set forth herein, and wishes to enter into this Agreement for a ten
(10) year term and thereafter until the Company’s board of directors (the “Board
of Directors”) shall have met to take action on the renewal or termination of
this Agreement; and

 

WHEREAS, the Manager shall not engage in any activity which would cause it to be
required to register as an investment advisor under the Investment Advisers Act
of 1940; and

 

WHEREAS, the Manager shall comply with all laws applicable to it and arising in
connection with this Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

SECTION 1. Definitions. Capitalized terms used herein shall have the following
meanings:

 

(a) “Agreement” means this Management Agreement, as amended from time to time.

 

(b) “Agreement Date” means the date reflected on page one as of which this
Agreement is signed and dated.

 

(c) “Average Net Invested Assets” means for any period the difference between
(i) the aggregate book value of the consolidated assets of the Company and its
subsidiaries, before reserves for depreciation or bad debts or other similar
noncash market value adjustments and reserves, and (ii) the book value of
average debt associated with the Company’s ownership of Mortgage Assets,
computed by taking the average of such net values at the end of each month
during such period.

 

-1-



--------------------------------------------------------------------------------

(d) “Average Net Worth” means for any period the arithmetic average of the sum
of the gross proceeds from any offering of its equity securities by the Company,
before deducting any underwriting discounts and commissions and other expenses
and costs relating to the offering, plus the Company’s retained earnings
(without taking into account any losses incurred in prior periods) computed by
taking the average of such values at the end of each month during such period,
and shall be reduced by any amount that the Company pays for the repurchases of
Common Stock.

 

(e) “GAAP” means generally accepted accounting principles consistently applied.

 

(f) “Governing Instruments” means the articles of incorporation and bylaws in
the case of a corporation.

 

(g) “Return on Equity” means for any quarter the product of the Company’s Net
Income for the quarter divided by the Company’s Average Net Worth for the
quarter.

 

SECTION 2. General Duties of the Manager. Subject to the supervision of the
Board of Directors, the Manager shall provide services to the Company, and to
the extent directed by the Board of Directors, shall provide similar services to
any subsidiary of the Company as follows:

 

(a) serve as the Company’s consultant with respect to formulation and updating
of investment criteria and policy guidelines for consideration by the Board of
Directors (“Guidelines”);

 

(b) represent the Company in connection with (i) its commitments to purchase and
(ii) the purchase of Mortgage Assets, including the accumulation of Mortgage
Loans for securitization;

 

(c) furnish reports and statistical and economic research to the Company
regarding the Company’s investments and activities and the services performed
for the Company by the Manager;

 

(d) monitor and provide to the Board of Directors on an on-going basis price
information and other data obtained from certain nationally recognized dealers
that maintain markets in Mortgage Assets identified by the Board of Directors
from time to time, and provide data and advice to the Board of Directors in
connection with the identification of such dealers;

 

(e) administer the day-to-day operations of the Company and perform or supervise
the performance of such other administrative functions necessary or advisable
for the management of the Company as may be agreed upon by the Manager and the
Board of Directors including, without limitation, collection of the Company’s
revenues and payment of the Company’s expenses, debts and obligations and
maintenance of appropriate computer services to provide such administrative
functions;

 

(f) communicate on behalf of the Company with the holders of the equity and debt
securities of the Company as required to satisfy the continuous reporting and
other requirements of any governmental bodies or agencies to holders of such
securities and third parties and to maintain effective relations with such
holders of the Company’s securities;

 

-2-



--------------------------------------------------------------------------------

(g) designate one or more servicers (each, a “Servicer”) for those Mortgage
Loans sold to the Company by originators or sellers that have elected not to
service such loans and arrange for the monitoring and administering of such
Servicers;

 

(h) advise the Company in connection with policy decisions to be made by the
Board of Directors;

 

(i) upon request by and in accordance with the directions of the Board of
Directors, invest or reinvest any money of the Company;

 

(j) engage in hedging activities on behalf of the Company consistent with the
Company’s qualification as a REIT and with the Guidelines;

 

(k) arrange for the issuance of Mortgage Securities from pools of Mortgage Loans
acquired by the Company, and provide to the Company itself or through another
appropriate party all services in connection with the creation of Mortgage
Securities, including:

 

(1) serving as consultant with respect to the structuring of each class or
series of Mortgage Securities;

 

(2) negotiating the rating requirements with rating agencies with respect to the
rating of each class or series of Mortgage Securities;

 

(3) accumulating and reviewing all Mortgage Loans which may secure or constitute
the mortgage pool for each class or series of Mortgage Securities;

 

(4) negotiating all agreements and credit enhancements with respect to each
class or series of Mortgage Securities;

 

(5) issuing commitments on behalf of the Company to purchase Mortgage Loans to
be used to secure or constitute the mortgage pool for each class or series of
Mortgage Securities;

 

(6) organizing and administering activities in connection with the closing of
each class or series of Mortgage Securities, including all negotiations and
agreements with underwriters, trustees, servicers, master servicers and other
parties; and

 

(7) performing such other services as may be required from time to time for
completing the creation of each class or series of Mortgage Securities.

 

(l) provide to the Company itself or through another appropriate party all
services in connection with the administration of each class or series of
Mortgage Securities created by the Company;

 

(m) provide the executive and administrative personnel, office space and
services required in rendering the foregoing services to the Company;

 

-3-



--------------------------------------------------------------------------------

(n) perform such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Manager shall deem necessary, advisable or appropriate under the particular
circumstances;

 

(o) cause the Company to qualify to do business in all applicable jurisdictions
as may be required from time to time under applicable state and federal laws;
and

 

(p) comply with all laws applicable to the Manager and use its best efforts to
cause the Company to comply with all laws applicable to the Company.

 

SECTION 3. Additional Activities of Manager.

 

(a) Nothing herein shall prevent the Manager or any of its Affiliates from
engaging in other businesses or from rendering services of any kind to any other
person or entity, including investment in, or advisory service to others
investing in, any type of real estate investment, including investments which
meet the principal investment objectives of the Company. Notwithstanding
anything elsewhere in this Agreement to the contrary, the Manager shall not
engage in any activity which would cause it to be required to register as an
investment advisor under the Investment Advisers Act of 1940. In furtherance
thereof, during any twelve (12) month period, the Manager shall not (i) render
investment advice to more than fifteen (15) clients, (ii) hold itself out
generally to the public as an investment advisor, or (iii) act as an investment
advisor to any investment Company that is registered under the Investment
Company Act.

 

(b) Directors, officers, employees and agents of the Manager or Affiliates of
the Manager may serve as directors, officers, employees, agents, nominees or
signatories for the Company or any subsidiary of the Company, to the extent
permitted by their Governing Instruments, as from time to time amended, or by
any resolutions duly adopted by the Board of Directors pursuant to the Company’s
Governing Instruments. When executing documents or otherwise acting in such
capacities for the Company, such persons shall use their respective title in the
Company.

 

SECTION 4. Bank Accounts. At the direction of the Board of Directors, the
Manager may establish and maintain one or more bank accounts in the name of the
Company or any subsidiary of the Company, and may collect and deposit into any
such account or accounts, and disburse funds from any such account or accounts,
under such terms and conditions as the Board of Directors may approve; and the
Manager shall from time to time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request by the
Company, to the auditors of the Company or any subsidiary of the Company.

 

SECTION 5. Records; Confidentiality. The Manager shall maintain appropriate
books of account and records relating to services performed hereunder, and such
books of account and records shall be accessible for inspection by
representatives of the Company or any subsidiary of the Company at any time
during normal business hours. The Manager shall keep confidential any and all
information it obtains from time to time in connection with the services it
renders under this Agreement and shall not disclose any portion thereof to
non-affiliated third parties except with the prior written consent of the
Company, or except as may be required by applicable law or judicial process.

 

-4-



--------------------------------------------------------------------------------

SECTION 6. Obligations of Manager.

 

(a) The Manager shall require each seller or transferor of Mortgage Assets to
the Company to make such representations and warranties regarding such Mortgage
Assets as may be, in the judgment of the Manager, necessary, advisable and
appropriate. In addition, the Manager shall take such other action as it deems
necessary, advisable or appropriate with regard to the protection of the
Company’s investments.

 

(b) The Manager shall refrain from any action which would adversely affect the
status of the Company or, if applicable, any subsidiary of the Company as a REIT
or which would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or any such subsidiary or which
would otherwise not be permitted by the Company’s or such subsidiary’s Governing
Instruments. If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing Instruments. The
Manager, its directors, officers, stockholders and employees shall not be liable
to the Company, any subsidiary of the Company, or the Board of Directors for any
act or omission by the Manager, its directors, officers, stockholders or
employees except as provided in Section 11 of this Agreement.

 

SECTION 7. Compensation.

 

(a) Annual Base Management Fee. For services rendered under this Agreement, the
Company shall pay to the Manager, an annual base management fee based on the
Average Net Invested Assets of the Company and its subsidiaries for each year,
payable monthly in arrears, as follows:

 

(A) 1.15% of the first $300 million of Average Net Invested Assets, plus

 

(B) 0.85% of the portion of Average Net Invested Assets above $300 million.

 

The annual base management fee shall be calculated by the Manager within fifteen
(15) days after the end of each month, and such calculation shall be promptly
delivered to the Company. The Company shall pay to the Manager the applicable
portion of the annual base management fee payable pursuant to this Section 7(a)
for each month within thirty (30) days after the end of each such month.
Payments of the applicable portion of the annual base management fee shall be
pro rated based on the number of days elapsed during any partial month.

 

(b) Incentive Compensation. In addition to the annual base management fee, the
Manager shall receive as incentive compensation for each fiscal quarter an
amount equal to twenty percent (20%) of the Net Income of the Company, before
Incentive Compensation, in excess of the amount that would produce an annualized
Return on Equity equal to the Ten Year U.S. Treasury Rate (average of weekly
average yield to maturity for U.S. Treasury securities (adjusted to a constant
maturity of ten (10) years) as published weekly by the Federal Reserve Board in
publication H.15 during a quarter) plus one percent (1%). The incentive
compensation calculation and payment shall be made quarterly in arrears. The
Manager shall compute the incentive compensation payable under this Section 7(b)
within forty-five (45) days after the end of each fiscal quarter. The Company
shall

 

-5-



--------------------------------------------------------------------------------

pay the incentive compensation with respect to each fiscal quarter within 15
days following the delivery to the Company of Manager’s written statement
setting forth the computation of the incentive compensation for such quarter.

 

(c) If loans are made to the Company by an “Affiliate” (as such term is defined
in Rule 12b-2 of the Exchange Act of 1934, as amended) of the Manager, the
maximum amount of interest that may be charged by such Affiliate shall be the
prime rate publicly announced by Citibank, N.A. from time to time plus 1% per
year.

 

(d) Net Income of the Company, solely for purposes of calculating the Manager’s
Incentive Compensation under Section 7(b), shall be determined by calculating
net income available to shareholders of Common Stock, in accordance with
generally accepted accounting principles (“GAAP”), as determined by the
Company’s independent certified public accountants.

 

(e) The proceeds from any issue of preferred stock which may from time to time
be created and authorized for issuance by the Board of Directors (the “Preferred
Stock”) shall be included in Average Net Invested Assets in calculating the
Manager’s annual base management fee under Section 7(a). For calculating the
Manager’s Incentive Compensation, Preferred Stock (other than Preferred Stock
issued to Anworth Mortgage Asset Corporation not in an offering involving
unrelated third party investors) shall be excluded from Average Net Worth and
the minimum or fixed rate portion of any Preferred Stock (other than Preferred
Stock issued to Anworth Mortgage Asset Corporation not in an offering involving
unrelated third party investors) dividend shall be deducted from taxable income
before incentive compensation.

 

SECTION 8. Expenses of the Company. The Company or any subsidiary of the Company
shall pay all of its expenses as set forth on Section I of Annex A attached, and
shall reimburse the Manager for documented expenses of the Manager reasonably
incurred on its behalf in furtherance of the Manager’s responsibilities under
this Agreement. The reimbursable expenses of the Manager shall include, without
limitation, the amount of any California Gross Receipts Tax which the Manager
becomes obligated to pay based on the annual base management fees, incentive
compensation and any other receipts which the Manager derives in connection with
its service to the Company. The Manager shall be responsible for its own costs
of operation set forth under Section II of Annex A.

 

SECTION 9. Annual Operating Expenses Limitation Requiring Reimbursement by the
Manager.

 

(a) Subject to the adjustment as provided in paragraph (b), expenses incurred by
the Manager on behalf of the Company shall be reimbursed monthly to the Manager
within 30 days after the end of each month. The Manager shall prepare a
statement documenting the expenses of the Company and those incurred by the
Manager on behalf of the Company during each month, and shall deliver such
statement to the Company within 15 days after the end of each month.

 

(b) Within 120 days after the end of each of the Company’s fiscal years, the
Manager shall reimburse the Company for any expense reimbursement received by
the Manager from the Company hereunder with respect to such fiscal year to the
extent that the Operating Expenses (as defined in Annex A attached hereto) of
the Company for such fiscal year exceed the

 

-6-



--------------------------------------------------------------------------------

greater of 2% of its Average Net Invested Assets or 25% of its Net Income for
such fiscal year; unless a majority of the Board of Directors determines that,
based upon such unusual or nonrecurring factors which they deem sufficient, a
higher level of expenses is justified for such fiscal year, in which case, such
expenses shall be payable to the Manager in succeeding fiscal years to the
extent that the expenses of the Company are less than the greater of 2% of its
Average Net Invested Assets or 25% of its Net Income for such fiscal year. The
determination of Net Income for any period for purposes of calculating the
expense limitation will be the same as for calculating the Manager’s incentive
compensation, except that the determination of Net Income for purposes of
calculating the expense limitation will include any incentive compensation
payable for such period. The amount of any Gross Receipts Tax reimbursed by the
Company to the Manager pursuant to Section 8 above, as well as the other costs
and expenses enumerated under Section II of Annex A attached hereto, are not
Operating Expenses and are not subject to the operating expense limitation set
forth above.

 

SECTION 10. Monitoring Servicing. The Manager will monitor and administer the
servicing of the Company’s Mortgage Loans, other than loans pooled to back
Mortgage Securities. Such monitoring and administrative services will include,
but not be limited to, the following activities: serving as the Company’s
consultant with respect to the servicing of loans; collection of information and
submission of reports pertaining to the Mortgage Loans and to moneys remitted to
the Manager or the Company by Servicers; periodic review and evaluation of the
performance of each servicer to determine its compliance with the terms and
conditions of the applicable servicing agreement and, if deemed appropriate,
recommending to the Company the termination of such servicing agreement; acting
as a liaison between Servicers and the Company and working with servicers to the
extent necessary to improve their servicing performance; review of and
recommendations as to fire losses, easement problems and condemnation,
delinquency, foreclosing and other reports on Mortgage Loans; supervising claims
filed under any mortgage insurance policies; and enforcing the obligation of any
servicer to repurchase Mortgage Loans from the Company. The Manager may enter
into subcontracts with other parties, including its Affiliates, to provide any
such services for the Manager; provided however, all such subcontractors shall
then be subject to the terms of this Agreement and the Manager shall provide
written notice of such subcontracts to the Company; and, provided further, in no
event shall any such subcontracts or subcontractors contravene the Manager’s
obligations and limitations set forth in Section 3(a) of this Agreement.

 

SECTION 11. Limits of Manager Responsibility.

 

(a) The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith and shall not be
responsible for any action of the Board of Directors in following or declining
to follow any advice or recommendations of the Manager. The Manager, its
members, managers, officers and employees will not be liable to the Company, any
subsidiary of the Company, the Board of Directors or the Company’s or its
subsidiary’s stockholders for any acts or omissions by the Manager, its members,
managers, officers or employees under or in connection with this Agreement,
except by reason of acts constituting bad faith, willful misconduct, gross
negligence or reckless disregard of their duties. The Company shall reimburse,
indemnify and hold harmless the Manager, its members, managers, officers and
employees of and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including, without
limitation, attorneys’ fees) in respect of or arising from any acts or omissions
of the Manager, its members, managers, officers and employees made in good faith
in the performance of the Manager’s duties under this Agreement and not
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of its duties.

 

-7-



--------------------------------------------------------------------------------

(b) The Manager shall reimburse, indemnify and hold harmless the Company, any
subsidiary, or any of their stockholders, directors, officers and employees from
any and all expenses, losses, damages, liabilities, demands, charges and claims
(including, without limitation, attorneys’ fees) arising out of any intentional
misstatements of fact made by the Manager in connection with the issuance of
commitments to purchase Mortgage Assets on behalf of the Company and the
purchase of Mortgage Assets by the Company resulting from such commitments.

 

SECTION 12. No Joint Venture. The Company and the Manager are not partners or
joint venturers with each other and nothing herein shall be construed to make
them such partners or joint venturers or impose any liability as such on either
of them.

 

SECTION 13. Term; Termination.

 

(a) This Agreement shall commence on the Agreement Date and shall continue in
force until the next regularly scheduled Board of Directors meeting of the
Company following the tenth anniversary of the Agreement Date, and thereafter,
it may be extended only with the consent of the Manager and by the affirmative
vote of a majority of the Board of Directors. Each extension shall be executed
in writing by the parties hereto before the expiration of this Agreement or any
extension thereof. Each such extension shall not exceed a term of ten years.
Notwithstanding any other provision to the contrary, this Agreement, or any
extension hereof, may be terminated by the Company, upon 60 days written notice,
by majority vote of the Board of Directors or by majority vote of the
Stockholders. If this Agreement is terminated pursuant to this Section 13, such
termination shall be subject to the provisions of Section 16 of this Agreement.

 

(b) Name Change Upon Termination of Management Agreement. The Company agrees
that, if at any time the Manager or any Affiliate of the Manager shall cease to
serve generally as Manager of the Company or any Subsidiary, upon receipt of a
written request of the Manager, the Company and such Subsidiary will cause their
governing instruments, including articles of incorporation and by-laws, to be
amended so as to change the name of the Company or such Subsidiary to a name
that does not include “Belvedere” or any approximation thereof.

 

(c) The Board of Directors shall determine at least annually that the
compensation paid to the Manager is reasonable in relation to the nature and
quality of services performed and also shall supervise performance of the
Manager and the compensation paid to it to determine that the provisions of this
Agreement are being carried out. The Board of Directors shall also determine at
least annually that the total fees and expenses of the Company are reasonable in
light of all relevant factors. Each such determination shall be based upon the
following factors and all other factors the Board of Directors may deem relevant
and the findings of the Board of Directors on each of such factors shall be
recorded in the minutes of the Board of Directors:

 

(1) the size of the management fee in relation to the size, compensation and
profitability of the investment portfolio of the Company;

 

(2) the success of the Manager in generating opportunities that meet the
investment objectives of the Company;

 

-8-



--------------------------------------------------------------------------------

(3) the rates charged to other real estate investment trusts and to other
investors by advisors performing similar services;

 

(4) additional revenues realized by the Manager and its affiliates through their
relationship with the Company whether paid by the Company or by others with whom
the Company does business;

 

(5) the quality and extent of service and advice furnished to the Company;

 

(6) the performance of the investment portfolio of the Company, including
income, conservation or appreciation of capital, frequency of problem
investments and competence in dealing with distress situations; and

 

(7) the quality of the investment portfolio of the Company.

 

SECTION 14. Assignments.

 

(a) Except as set forth in Section 13(b) of this Agreement, this Agreement shall
terminate automatically in the event of its assignment, in whole or in part, by
the Manager, unless the Company (with the approval of a majority of the Board of
Directors) consents to such assignment in advance. Any such assignment shall
bind the assignee hereunder in the same manner as the Manager is bound. In
addition, the assignee shall execute and deliver to the Company a counterpart of
this Agreement naming such assignee as Manager. This Agreement shall not be
assigned by the Company without the prior written consent of the Manager, except
in the case of assignment by the Company to a REIT or other organization which
is a successor (by merger, consolidation or purchase of assets) to the Company,
in which case such successor organization shall be bound hereunder and by the
terms of such assignment in the same manner as the Company is bound hereunder.

 

(b) Notwithstanding any provision of this Agreement to the contrary, subject to
Section 3(a), the Manager may subcontract and assign any or all of its
responsibilities under Sections 2(k), 2(l) and 10 of this Agreement to any of
its Affiliates, and the Company hereby consents to any such assignment and
subcontracting.

 

SECTION 15. Termination by Company for Cause. At the option of the Company, this
Agreement shall be and become terminated upon 60 days written notice of
termination from the Board of Directors to the Manager if any of the following
events shall occur:

 

(a) if the Manager shall violate any provision of this Agreement and, after
written notice of such violation, shall not cure such violation within 30 days;

 

(b) there is entered an order for relief or similar decree or order with respect
to the Manager by a court having competent jurisdiction in an involuntary case
under the federal bankruptcy laws as now or hereafter constituted or under any
applicable federal or state bankruptcy, insolvency or other similar laws; or the
Manager (i) ceases, or admits in writing its inability to pay its debts as they
become due and payable, or makes a general assignment for the benefit of, or
enters into any composition or arrangement with, creditors; (ii) applies for, or
consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee,

 

-9-



--------------------------------------------------------------------------------

custodian, liquidator or sequestrator (or other similar official) of the Manager
or of any substantial part of its properties or assets, or authorizes such an
application or consent, or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Manager and
continue undismissed for 30 days; (iii) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency, dissolution,
liquidation or other similar law of any jurisdiction, or authorizes such
application or consent, or proceedings to such end are instituted against the
Manager without such authorization, application or consent and are approved as
properly instituted and remain undismissed for 30 days or result in adjudication
of bankruptcy or insolvency; or (iv) permits or suffers all or any substantial
part of its properties or assets to be sequestered or attached by court order
and the order remains undismissed for 30 days; or

 

(c) If any of the events specified in Section 15(b) of this Agreement shall
occur, the Manager shall give prompt written notice thereof to the Board of
Directors upon the occurrence of such event.

 

SECTION 16. Action Upon Termination.

 

(a) From and after the effective date of termination of this Agreement, pursuant
to Sections 13, 14 or 15 of this Agreement, the Manager shall not be entitled to
compensation for further services hereunder, except pursuant to any separate
written management termination agreement that may hereafter be negotiated by the
parties, but shall be paid all compensation accruing to the date of termination,
including deferred incentive compensation which is recoverable in accordance
with Section 7(e) of this Agreement. Upon such termination, the Manager shall
forthwith:

 

(1) after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled, pay over to the Company or any subsidiary of the
Company all money collected and held for the account of the Company or any
subsidiary of the Company pursuant to this Agreement;

 

(2) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or any subsidiary of the Company;

 

(3) pay to the Company all sums set forth on the accounting referenced in (b)
above; and

 

(4) deliver to the Board of Directors all property and documents of the Company
or any subsidiary of the Company then in the custody of the Manager.

 

(b) Upon the occurrence of (i) an Acquisition Event (as defined below) or (ii)
the termination of this Agreement by the Company (in either case, a “Termination
Event”), other than a termination for cause on the grounds set forth in Section
15 of this Agreement, the Company agrees to, and shall be obligated to, acquire
and pay for substantially all of the assets of the Manager (the
“Reorganization”). The Reorganization shall be effected in a transaction
intended to qualify, in the

 

-10-



--------------------------------------------------------------------------------

opinion of the Company’s certified public accountants, as a pooling of interests
for financial accounting purposes if such treatment is then available and, in
the determination of the Company, advisable. In consideration for the
Reorganization, the Company shall issue to the Manager an amount of [publicly
registered] shares of Common Stock of the Company, calculated as follows:

 

(1) The Manager will retain an independent certified public accountant mutually
acceptable to the Company and the Manager to prepare in accordance with
generally accepted accounting principals on the cash receipts and disbursements
method of accounting audited financial statements for the three 12 month periods
(the “Statements”) over the thirty-six month period ending with the most
recently completed calendar quarter (the “Measuring Period”). The Statements
will show gross revenues received by the Manager less all expenses (excluding
bonus payments to the Manager’s employees and affiliates) paid by the Manager
during the Measuring Period.

 

(2) The Company will issue to the Manager as payment for the Reorganization that
number of shares of Common Stock of the Company equal to 120% of the quotient of
the Manager’s net profit (excluding bonus payments to the Manager’s employees
and affiliates) on the Statement for the 12 month period showing the highest net
profit during the Measuring Period, divided by the dividend per share declared
by the Company during the most recent fiscal quarter in which a dividend was
declared, on an annualized basis; provided, however, that such Reorganization
payment shall not be less than the sum of $5 million for each $100 million of
equity capital attributable to the Company’s Common Stock and preferred stock.

 

(3) “Acquisition Event” means a merger, consolidation, or reorganization between
the Company and another entity with the Company being either the surviving
entity or the acquired entity, or the transfer of assets into the Company for
stock or other equity securities of the Company, or securities exercisable or
convertible into equity securities by any person or entity, other than any
subsidiary or benefit plan of the Company.

 

(4) The Company shall at all times keep and maintain an adequate reserve of
authorized but unissued shares available to fulfill the obligation to issue
shares pursuant to the Reorganization.

 

(5) Upon the occurrence of an Acquisition Event, the Company shall promptly file
a registration statement and use its best efforts to cause such registration
statement to become effective under the Securities Act of 1933, as amended, with
respect to the public offering and distribution of such shares reserved for
issuance pursuant to the Reorganization.

 

(6) The Company and the Manager will, as soon as possible after the occurrence
of an Acquisition Event, but in no event later than 60 days after the
Acquisition Event, take all necessary corporate action to consummate and close
the Reorganization, including the Company’s issuance of the shares of common
stock to the Manager as determined in paragraph (2) above.

 

SECTION 17. Release of Money or Other Property Upon Written Request. The Manager
agrees that any money or other property of the Company or any subsidiary of the
Company held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or

 

-11-



--------------------------------------------------------------------------------

such subsidiary, and the Manager’s records shall be appropriately marked clearly
to reflect the ownership of such money or other property by the Company or such
subsidiary. Upon the receipt by the Manager of a written request signed by a
duly authorized officer of the Company requesting the Manager to release to the
Company or any subsidiary of the Company any money or other property then held
by the Manager for the account of the Company or any subsidiary of the Company
under this Agreement, the Manager shall release such money or other property to
the Company or any subsidiary of the Company within a reasonable period of time,
but in no event later than 30 days following such request. The Manager shall not
be liable to the Company, any subsidiary of the Company, the Board of Directors,
or the Company’s stockholders for any acts performed or omissions to act by the
Company or any subsidiary of the Company in connection with the money or other
property released to the Company or any subsidiary of the Company in accordance
with this Section. Subject to the foregoing, the Company shall indemnify the
Manager, its members, managers, officers and employees against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever, which arise in connection with the Manager’s release of such
money or other property to the Company or any subsidiary of the Company in
accordance with the terms of this Section 17. Indemnification pursuant to this
provision shall be in addition to any right of the Manager to indemnification
under Section 11 of this Agreement.

 

SECTION 18. Representations and Warranties.

 

(a) The Company hereby represents and warrants to the Manager as follows:

 

(1) The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, has the corporate power to
own its assets and to transact the business in which it is now engaged and is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business, operations, assets or financial condition of the Company
and its subsidiaries, taken as a whole. The Company does not do business under
any fictitious business name.

 

(2) The Company has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders and creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Company, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

-12-



--------------------------------------------------------------------------------

(3) The execution, delivery and performance of this Agreement and the documents
or instruments required hereunder, will not violate any provision of any
existing law or regulation binding on the Company, or any order, judgment, award
or decree of any court, arbitrator or governmental authority binding on the
Company, or the Governing Instruments of, or any securities issued by the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its subsidiaries, taken as a whole, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.

 

(4) Nothing in this Agreement shall or is intended to contravene any fact or
representation set forth in any prospectus, registration statement, annual
report or quarterly report as filed by the Company with the Securities and
Exchange Commission.

 

(b) The Manager hereby represents and warrants to the Company as follows:

 

(1) The Manager is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, has the limited liability company
power to own its assets and to transact the business in which it is now engaged
and is duly qualified to do business and is in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business require such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Manager
and its subsidiaries, taken as a whole. The Manager does not do business under
any fictitious business name.

 

(2) The Manager has the limited liability company power and authority to
execute, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary limited liability company action to
authorize this Agreement on the terms and conditions hereof and the execution,
delivery and performance of this Agreement and all obligations required
hereunder. No consent of any other person including, without limitation, members
and creditors of the Manager, and no license, permit, approval or authorization
of, exemption by, notice or report to, or registration, filing or declaration
with, any governmental authority is required by the Manager in connection with
this Agreement or the execution, delivery, performance, validity or
enforceability of this Agreement and all obligations required hereunder. This
Agreement has been, and each instrument or document required hereunder will be
executed and delivered by a duly authorized agent of the Manager, and this
Agreement constitutes, and each instrument or document required hereunder when
executed and delivered hereunder will constitute, the legally valid and binding
obligation of the Manager enforceable against the Manager in accordance with its
terms.

 

(3) The execution, delivery and performance of this Agreement and the documents
or instruments required hereunder, will not violate any provision of any
existing law or regulation binding on the Manager, or any order, judgment, award
or decree of any court, arbitrator or governmental authority binding on the
Manager, or any securities issued by the Manager or of any mortgage, indenture,
lease, contract or other agreement, instrument or undertaking to which the
Manager is a party or by which the Manager or any of its assets may be bound,
the violation of

 

-13-



--------------------------------------------------------------------------------

which would have a material adverse effect on the business operations, assets or
financial condition of the Manager and its subsidiaries, taken as a whole, and
will not result in, or require, the creation or imposition of any lien on any of
its property assets or revenues pursuant to the provisions of any such mortgage
indenture, lease, contract or other agreement, instrument or undertaking.

 

SECTION 19. Notice. Unless expressly provided otherwise herein, all notices,
request, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when delivered against receipt or upon actual receipt of registered
or certified mail, postage prepaid, return receipt requested. The parties may
deliver to each other notice by electronically transmitted facsimile copies
(“Fax”) provided that such Fax notice is followed within twenty-four (24) hours
by any type of notice otherwise provided for in this paragraph. Any notice shall
be duly addressed to the parties as follows:

 

If to the Company:

  1299 Ocean Avenue, Suite 250     Santa Monica, CA 90401     Attention: Joseph
Lloyd McAdams

Copy to:

  Mark J. Kelson, Esq.     Allen Matkins Leck Gamble & Mallory LLP     1901
Avenue of the Stars, Suite 1800     Los Angeles, CA 90067

If to the Manager:

  1299 Ocean Avenue, Suite 260     Santa Monica, CA 90401     Attention: Thad M.
Brown

Copy to:

  Mark J. Kelson, Esq.     Allen Matkins Leck Gamble & Mallory LLP     1901
Avenue of the Stars, Suite 1800     Los Angeles, CA 90067

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.

 

SECTION 20. Binding Nature of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns as provided
herein.

 

SECTION 21. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing approved by the Company (including
a majority of the Independent Board of Directors) and the Manager.

 

-14-



--------------------------------------------------------------------------------

SECTION 22. Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
California, notwithstanding any California or other conflict of law provisions
to the contrary.

 

SECTION 23. Schedules and Exhibits. All Schedules and Exhibits referred to
herein or attached hereto are hereby incorporated by reference into, and made a
part of, this Agreement.

 

SECTION 24. Indulgences, Not Waivers. Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

SECTION 25. Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

SECTION 26. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, including electronically transmitted counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

 

SECTION 27. Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

SECTION 28. Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

 

SECTION 29. Computation of Interest. Interest will be computed on the basis of a
360-day year consisting of twelve months of thirty days each.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Management Agreement
as of the date first written above.

 

“Company”

BELVEDERE TRUST MORTGAGE

CORPORATION

a Maryland corporation

By:

 

/s/ Claus Lund

--------------------------------------------------------------------------------

   

Claus Lund, Chief Executive Officer

 

“Manager”

BT MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

By:

 

/s/ Joseph Lloyd McAdams

--------------------------------------------------------------------------------

   

Joseph Lloyd McAdams, President

 

-16-



--------------------------------------------------------------------------------

ANNEX A

 

DEFINITION OF “OPERATING EXPENSES”

 

I. The term Operating Expenses means all of the ordinary and necessary operating
expenses of the Company and of each subsidiary of the Company of every type
including, but not limited to, costs of originating loans directly, acquiring
loans through correspondent, bulk or other loan acquisition channels,
securitizing, selling, hedging, owning, carrying, servicing and monitoring the
servicing or subservicing of, and disposing of the Company’s portfolio of
mortgage loans, mortgage securities and other assets, including the costs of
software and costs of equipment related thereto, and costs of organizing any
subsidiary of the Company, costs of issuing, servicing, paying dividends or
interest on, selling or reacquiring any instrument or security or mortgage asset
(whether or not a security), costs preparatory to entering into a business or
activity, costs of winding up or disposing of a business or activity, interest,
points, fees, finance costs, costs of maintaining compliance with governmental
requirements of any type, taxes, losses, bad debts of any type, in each case
incurred by or on behalf of the Company or any subsidiary regardless whether
such expenses and costs would be treated as current costs or expenses for tax
purposes or under generally accepted accounting principles. Such costs and
expenses shall include all compensation costs, equipment and a pro rata portion
of overhead expenses of the personnel employed by the Manager, the Company or
any subsidiary to perform the foregoing services for the Company and its
subsidiaries, other than as set forth in Section II below.

 

II. The term “Operating Expenses” of the Company shall not include the
following:

 

(A) employment expenses of the Manager’s personnel who are performing management
services for the Manager (including Directors, officers, and employees of the
Company who are managers, directors, officers, or employees of the Manager or
its Affiliates), other than the expenses of those employee services listed in
Section I above; and

 

(B) rent, telephone, utilities, and office equipment, furnishings and other
office and overhead related expenses of the Manager in connection with those
employees providing management services for the Manager.

 

-1-